Lovins, Judge:
The question presented in this proceeding in prohibi- • tion, relating as it does to the jurisdiction of the Circuit Court of Nicholas County relative to certain estate in land situate in such county, is the same as that presented in the certified case of Gaymont Fuel Co., et al. v. Samuel Price, Administrator, etc., et al., decided contemporaneously herewith.
The Circuit Court of Nicholas County has jurisdiction of the subject matter involved in the suit of Gaymont Fuel Co., et al. v. Samuel Price, Administrator, etc., et al., as well as the parties to that suit. No abuse nor usurpation of power by that court is shown, nor has the Circuit Court of Nicholas County acted in excess of its legitimate powers. Therefore, for the reasons given in *806the case of Gaymont Fuel Co., et al. v. Samuel Price, Administrator, etc., et al., supra, the rule of prohibition heretofore awarded by this Court is discharged and the writ of prohibition prayed for by the petitioners is denied.

Writ denied.